Title: To Alexander Hamilton from Sharp Delany, 7 October 1790
From: Delany, Sharp
To: Hamilton, Alexander


Philadelphia, October 7, 1790. “Your two letters of the 30th Sept & 1st Inst. I recd respecting your directions for the Cutter or Revenue Boat for this Bay, & the forms of the official Papers of this office. As to the first I believe though I give it only on my own knowledge that the Sum of 1000 dollers for the building and outfit, is much too little, but as I shall do every thing my duty requires when the Estimate is perfected I shall forward it for your farther direction and in the mean time proceed agreeably to what you direct, satisfied that in a business of this nature to lay out money when on experience it would be found thrown away is not your object. For though at present much good may be done by small vessells, Yet the time is near at hand when others of greater magnitude will be found undoutdedly necessary.…”
